               8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 1 of 14 - Page ID # 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                                       UNITED STATES DISTRICT COURT                                                            ..,
                                                                                                                               0        :---.;,

                                                                        for the                                                -.-. =   t....;)


                                                                                                                               0        ~
                                                                                                                               07       \J
                                                         Omaha District of NEBRASKA                                                     :;:,;:;
                                                                                                                               0
                                                                                                                               -n       \.0
                                                                          Division                                             -:
                                                                                                                               ::c.     ::0,,
                                                                                                                               r:1      3
                                                                                                                               C';;,    -
                                                                                                                               r---         ·•
                   Ms. Gloria E Hil                                               Case No.       00-0000-00                    l'l      ~N
                                                                          )
       14622 Morman Street Benninoton NE 68007                                                   (to be filled in by the C/erkfi"'t)Jf1ee)
                                                                          )
                   (661) 281-9233
                                                                          )
                             Plaintiff(s)                                 )
(Write the full name of each plaintiffwho is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)     cg] Yes        0     No
please write "see attached" in the space and attach an additional         )
page with the fall list ofnames.)                                         )
                                 -v-
                                                                          )
           Life Line Screening of America, LLC                            )
     901 S Mopac Expy #2, Ste 130 Austin TX 78746                         )
                                                                          )
                              Defendant(s)
                                                                          )
(Write the full name ofeach defendant who is being sued Ifthe             )
names ofall the defendants cannot fit in the space above, please          )
write "see attached" in the space and attach an additional page
with the full list of names.)
                                                                          )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                   Ms. Gloria E Hil
                               Street Address                         14622 Morman Street
                               City and County                        Benninoton
                               State and Zip Code                     NE68007
                               Telephone Number                       +16612819233
                               E-mail Address                         gloriahill74~gmail.com



                                                                      RECEIVED
                                                                              APR 19 2021
               8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 2 of 14 - Page ID # 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          B.        The Defendant(s)

                    Provide thdnformation below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

                     Defendant No. 1
                               Name                             LIFE LINE SCREENING OF AMERICA, LLC
                               Job or Title (if known)          Human Resource Director
                               Street Address                   Buildinj:!; 2, Suite 130 901 S Mopac Expressway
                               City and County                  Austin
                               State and Zip Code               TX78746
                               Telephone Number                 (216)581-6556
                               E-mail Address (if known)


                     Defendant No. 2
                               Name                             Michaelle L. Baumert
                               Job or Title (if known)
                               Street Address                   JACKSON LEWIS 10050 Rej:!;ency Cir Ste 400
                               City and County                  Omaha
                               State and Zip Code               NE68114
                               Telephone Number                 (216)581-6556
                               E-mail Address (if known)


                     Defendant No. 3
                               Name                             Nebraska Equal Employment Opportunity Commission
                               Job or Title (if known)
                               Street Address                   301 Centennial Mall S # 5
                               City and County                  Lincoln. NE 68508
                               State and Zip Code
                               Telephone Number                 (402) 471-2024
                               E-mail Address (if known)


                     Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
               8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 3 of 14 - Page ID # 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                               Telephone Number
                               E-mail Address (if known)


          C.        Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is

                               Name                                LIFE LINE SCREENING OF AMERICA, LLC
                               Street Address                      Human Resource Director Building 2, Suite 130 901 S Mopac
                                                                   Expressway
                               City and County                     Austin
                               State and Zip Code                  TX 78746
                               Telephone Number                    (216)581-6556


IT.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                  [8J            Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, JZ;ender, reliJZ;ion, national oriJZ;in).

                                 (Note: In order to bring suit in federal district court under Title VIL you must.first obtain a
                                 Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                  Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)


                  □              Other federal law (specify the federal law):



                  □              Relevant state law (specify, ifknown):



                  □              Relevant city or county law (specify, if known):
               8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 4 of 14 - Page ID # 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




ID.       Statement-ofClaim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                            D             Failure to hire me.
                            [gl           Termination of my employment.
                            [g)           Failure to promote me.
                            [g)           Failure to accommodate my disability.
                            [g)           Unequal terms and conditions ofmy employment.
                            [g)           Retaliation.
                            [g)           Other acts (specify):     Religion, National Origin, Age, etc.
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    06/10/2019


        C.           I believe that defendant(s) (check one):
                             [gl          is/are still committing these acts against me.
                            D             is/are not still committing these acts against me.

        D.           Defendant(s) discriminated against me based on my (check all that apply and explain):
                                          race
                                          color
                                          gender/sex
                                          religion                Christianity
                                          national origin         Hispanic
                                          age (year of birth)      1964          (only when asserting a claim ofage discrimination.)
                                          disability or perceived disability (specify disability)
                                           Doctor advised me not to lift above SOlbs due to
                                           backache
              8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 5 of 14 - Page ID # 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




        E.          The facts of my case are as follows. Attach additional pages if needed.
                         ·.Ji'b~
8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 6 of 14 - Page ID # 6


   (1) I am 55 years old (DOB O1/12/1964); I am Hispanic, I am a Christian, and I have a disability and a
   record of disability. I worked for the respondent beginning on 05/14/2018, most recently as an
   Ultrasound Tech at Respondent's Omaha, NE location. Due to my age, national origiri,.and religion 1.
   was harassed by coworkers and I complained about it. Due to my disabiiity I requested and received
   medical leave as a reasonable accommodation. Due to my age, national origin, religion, disability, and in
   retaliation for my medical leave and my complaint I was subjected to less favorable wages, terminated
   on 04/25/2019, and subjected to less favorable terms and conditions of employment.

   (2)    I believe I have been discriminated against on the bases of age and retaliation, in violation of The
   Age Discrimination in Employment Act of 1967, as Amended, and Section 48-1004(1 and 4) of the
   Nebraska Age Discriminationin Employment Act; on the bases of disability, record of disability and
   retaliation, in violation of ADA Amendments Act of 2008, and Sections 48-1104 and 48-1114(1) of the
   Nebraska Fair Employment Practice Act; and on the bases of national origin, religion, And retaliation, in
   violation ofT:t!e VII of the Civil Rights Act of 1964, as Amended, and Section 48-1104 and 48-1114(1)
   of the Nebraska Fair Employment Practice Act, in that:

   (3)    In 08/2018, Ultrasound Tech Chantel Ankye (non-Hispanic, 23 years old, no known disability,
   religion unknown) started harassing me on a daily basis by asking what I did, talking to others about me,
   and she would purposely lose my paperwork.

   (4) On or around 08/23/2018 I filed a harassment complaint regarding Ankye with the Regional
   Operations Leader Andy Schneider (non-Hispanic, age late 50's, no known tjisability, Christian).
   Schneider did not take any action until 11/2018 when A_nkye had an issue with co-manager Sandy Belt
   (non-Hispanic, age late 40's, no know disability, religion unknown). Ankye was then moved to a
   different team.

   (5)    In 10/2018 I was also treated poorly by Clinical Manager Betty Layton (non-Hispanic, age early
   60's, no known disability, religion unknown). I only met her one day in October but was told I was doing
   things wrong, I didn't know protocol, and I could hear Layton talking about me to other coworkers loud
   enough so patients could hear her as well. I informed Schneider of my experience with Layton via email
   on 11/19/2018. Schneider apologized for the incident and no other action was taken.

   ( 6) In 12/2018, I received a bonus but it was not in the amount that the manager, Megan Johnson
   (non- Hispanic, age late 30's or 40's, no known disability, Christian), told me it was going to be. I was
   told it would be about $500 to $600 but it was only $300.

   (7)   I was injured on the job on 03/22/2019 while working in Lincoln, NE. I was put on limited duty
   by my doctor, such as not lifting more than 10 pounds, not standing for long periods of time, and I was
   unable to load and unload the van.

   (8)     I filed for Worker's Compensation on 3/29/2019 and was on it until I returned to work on
   04/23/2019. When I returned to work on April 23, I provided the respondent with the information I got
   from American Family Urgent Care, which stated when I could go back to work and the requirements of
   that. I was asked to stay home from work the following day until the respondent could verify my
   doctor's note.

   (9)   On 04/25/2019 I was terminated by Andy Schneider and Human Resources Representative, Molly
   Mendoza (national origin unknown, age unknown, disability unknown, religion unknown) via
   conference call. The reason I was told was because I was not a good fit.

   (10) I was supposed to receive my last paycheck for the one day I worked after returning from my
   medical leave on 05/17/2019. The check was also supposed to contain the remainder of my Paid Time
   Off leave. I confronted HR Representative Mendoza about the check and was told the total amount went
   to deductions and they did not owe me anything.
               8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 7 of 14 - Page ID # 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                    (11) On 05/24/2019 I emailed the Clinic Manager, Nathalie Garbani (national origin unknown, age
                    60's, disability unknown, religion unknown), infonning her that I needed a letter so I could take the state
                    boards for a Registered Vascular Technician. I requested the letter about six times from Garbani. Every
                    time I emailed Garbani, Mendoza would intervene and answer for Garbani, saying that she would get the
                    letter to me as soon as she can. As of06/10/2019 I have still not received it.

                    (12) My perfonnance was satisfactory.


                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                     my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                     on (date)

                     07/05/2019

        B.           The Equal Employment Opportunity Commission (check one):
                             D            has not issued a Notice of Right to Sue letter.
                             ~            issued a Notice of Right to Sue letter, which I received on (date)   11/22/2020
                                          (Note: Attach a copy of the Notice ofRight to Sue letter from the Equal Employment
                                          Opportunity Commission to this complaint.)

        C.           Only litigants alleging age discrimination must answer this question.

                     Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                     regarding the defendant's alleged discriminatory conduct (check one):

                             ~            60 days or more have elapsed.
                            D             less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
                8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 8 of 14 - Page ID # 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


         (1) $500,000 as damages for discriminating me on the basis ofreligions, national origin, retaliation, age, and
         disability, and injury and wrongful termination.
         (2) $300 of bonus amount. Out of total $600, only $300 was paid to me and $300 is still remainingtq be paid.
         (3) 250kfor losing my house due to unemployment.                                                      ·
         (4) 58k for losing my annual pay due to no fault on my side.
         (5) My last paycheck and Remainder Paid Time Off Leave.
         (6) Any other relief that this Honorable Court deems appropriate for this humble Complainant.


VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
        non.frivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiacy support or, if specifically so identified, will likely have evidentiacy support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:               2/18/2021


                     Signature of Plaintiff




                    Printed Name of Plaintiff            Ms. Gloria E Hil

        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                    BarNumber
                    Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
            8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 9 of 14 - Page ID # 9


                                                DISMISSAL AND NOTICE OF RIGHTS
To:   Gloria E. Hill                                                                      From:        St. Louis District Office
      14622 Morman St                                                                                  1222 Spruce Street
      Bennington, NE 68007                                                                             Room 8.100
                                                                                                       Saint Louis, MO 63103


      D                    On behalf of person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601.l(a))
EEOC Charge No.                                EEOC Representative                                                            Telephone No.

                                               Joseph J. Wilson,
32E-2019-00583                                 State & Local Program Manager                                                  (314) 798-1930
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge
      D         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes viol~tions of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      (!]       The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D         Other (briefly state)



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)

Title V!J,.Jb~-~m~Jj_~,;3mLwith.Dl$.a.bl!iti~s-Act,.tbe..G.ene.ru:Jo.fQJmatiQ,.rJ_N.ondiscriminatio.rU\~t,. or the Age
Piscrimination in l:rnploymentAct: This will be the only notice of dismissal and of your right to sue thafweWill send you.
                a
You may file lawsuit against the respondent(s) underfederal '9w_based on this ch?.a1e in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more th,m 2 ye~rs (3 years}
before you file suit may not be collectible.

                                                                a        On bel;>alf of~the 'Cemmij;;sion
                                                            J        ~ ;;;
                                                         - /!(/::Je.fl1Jf"'
                                                                            "I ;     J       C

                                                                            (/~. .~-u~Jl-1'"\,,.
                                                                                                  ~f    >,t



                                                         II'              ,,                                                November 16, 2020
                                                        I;/''            .,

                                                       I.I          Lloyd J. Vasquez, Jr.,                                          (Date Mailed)
                                                                       District Director
Enclosures(s)

cc:       LIFE LINE SCREENING OF AMERICA, LLC
          ATTN: Human Resource Director
          901 S Mopac Expressway
          Building 2, Suite 130
                                                                                                   RECEIVED
          Austin, TX 78746
                                                                                                              APR 19 2021
           Michaelle L Baumert
           JACKSON LEWIS                                                                                         CLERK
          ,~0050 Regency Cir Ste 400                                                               .U.S. DISTRICT COURT
          ,0maha, NE 68114
            8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 10 of 14 - Page ID # 10
........ ·-·, .......,
                                                INFORMATION RELATED TO FILING SUIT
                                              UNDER THE LAWS ENFORCED BY THE EEOC

                                  (This information relates to filing suit in Federal or State court under Federal law.
                         If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                provisions of State law may be shorter or more limited than those described below.)


                                          Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                          the Genetic Information Nondiscrimination Act (GINA), or the Age
                                          Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s} named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                       Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations} of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7 /1/10 - not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                      --   Title VII, the ADA or GINA:

If you cannorafford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                               -    All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should· be
made within the next 90 days.)

                         IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
       8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 11 of 14 - Page ID # 11
                                                                                      .         .
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADAIADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new /mt'.

If vou plan to retain an attorney to assist vou '"ith your ADA claim, we recommend that you share this
information with your attornev and suggest that he or she consult the amended regulations and
appendix~        and         other       ADA           related     publications,    available       at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

"Actual" disability or a "record of' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of'' a disability):

 ►   The limitations from the impairment no longer have to be severe or significant for the impairment to
     be considered substantially limiting.
 ►   In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
     learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
     1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
     functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
     heroic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
     within a body system.
 ►   Only one major life activity need be substantially limited.
 ►   With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
     measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
     considered in determining if the impairment substantially limits a major life activity.
 ►   An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
     cancer) is a disability if it would be substantially limiting when active.
 ►   An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
     months.

"Regarded as" coverage:
 ► An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
_► '"Regarded __ as" coverage__under the ADAAA no_ longer _requires-.that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 ► The employer has a defense against a ''regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 ► A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of"disability."

Note: Althougli tlie ametlded ADA states tlzat the defi11itio11 of disability "sit.all be co11strued broadly" and
"should ,wt dema11d extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment Beyond the initial pleadi11g stage~ some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfm.
   8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 12 of 14 - Page ID # 12
                                  JANBAU!XANDER, CHIEF'l>El'U'l'Y
                               HAUOFJUSTICEf-OMAJIA.NEBRASltA68UB



Gloria Hill
POBox1585                                                                                            Date: February 23, 2021
Gilroy, CA 95020




We are in receipt of your correspondence. Please review the "X" below for response.

          The Case Number is: _ _ _ _ _ _ _ _ _ __
          Please provide a Douglas County District Court Case Number.

              We are unable to provide legal advice. Please access the Supreme Court Website for further
              information and forms at: https://supremecourt.nebraska.gov/self-help/welcome
              Please contact your attorney of record: ___________ at: _ _ _ _ _ _ _ __
                                                                          (name)                       (phone number/email)


              Additional copies required. You have more than one case and must provide filings for each case.
              (We cannot make copies for you.)

    Certified Institution Account Statement for the last six (6) months required for all "In Forma
    Pauperis" cases. (See attached letter.)
_ _ Please provide a completed Affidavit and Application to Proceed in Forma Pauperis. (NRS§2S-2301 to
    §25-2310). Nebraska State Form DC 6:7.1 Rev. 6/19.

              A Vital Records Worksheet is required for a Dissolution of Marriage filing. Access to the electronic
              form is found at: http://dhhs.ne.gov/publichealth/Documents/HHS-73Worksheet.pdf {Copy attached)

              Your case has been dismissed.

          The pleadings are being returned because they have not been properly signed. (Reference: §6-1111 on
              Signing of Pleadings. Must have: Signature, Signer's Address, Phone Number, and email address, If any.)

              Please Contact 402-444-_ _

XXX           OTHER:

               We aren't sure what you are wanting to do with these forms they say United States District Court on them but
               you sent them to Douglas County' District Court which is not the same place. So if you are wanting them filed in
               US District Court you need to send them to the right place. If you are wanting to file them here and start a new
               case you need to research how to draw up a Petition for what type,of case you are filing we do not have fill in
               the blank forms for our department. There is also an $83.00 Filing fee to file a case with us that you would
               need to send in with your petition. If you are wanting this added to       an
                                                                                      existing case you have in the District
               Court of Douglas County you need to provide that case number on your documents.


Sincerely,
Clerk of the.District Court, Douglas County

{C)~

~S~CLOSURES /    Returned US District Court papelWOrk for complaint for employment discrimination
                                                                                                                              8-12-19 (Reply Form)




                                                                                                    RECEIVED
                                                                                                            APR 19 2021
                                                                                                                · CLERK
                                                                                                    ·u.s. DISTRICT COURT
  8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 13 of 14 - Page ID # 13


                                    JOHN M, FRIEND
                            CLERK OF THE DISTRICT COURT
                                                 DOUGLAS COUNTY
                                        1ANEAL~$\, CltlBFDEPU'f\' ·
                                  HMJ.OFJUSTICE/ OMAHA, h"'lmBASKA 63183



Gloria Hill
PO Box 1585                                                                                                              Date:    March 4, 2021
Gilroy, CA 95020




We are in receipt of your correspondence. Please review the "X" below for response.

              The case Number is: _ _ _ _ _ _ _ _ _ __
              Please provide a Douglas County District Court Case Number.

              We are unable to provide legal advice. Please access the Supreme Court Website for further
              information and forms at: https://supremecourt.nebraska.gov/self-help/welcome
              Please contact your attorney of record: ___________ at: _ _ _ _ _ _ _ __
                                                                                     (name)                                (phone number/email)



              Additional copies required. You have more than one case and must provide filings for each case.
              (We cannot make copies for you.) .

              Certified Institution Account Statement for the last six (6) months required for all "In Forma
              Pauperis" cases. (See attached letter.)
              Please provide a completed Affidavit and Application to Proceed in Forma Pauperis. (NRS§25-2301 to
              §25-2310). Nebraska State Form DC 6:7.1 Rev. 6/19.


              A Vital Records Worksheet is required for a Dissolution of Marriage filing. Access to the electronic
              form is found at: http://dhhs.ne.gov/pub1ichealth/Documents/HHS-73Worksheet.pdf (Copy attached)

              Your case has been dismissed.

              The pleadings are being returned because they have not been properly signeq. (Reference: §6-1111 on
              Signing of Pleadings. Must have: .Signature, Signer's Address, Phone Number, and email address, if any.)

              Please Contact 402-444-_ _

rx'ifiZJ      OTHER:

              ~~i'.t§ti.t~g]fy'th~:Rr1:~iou§-l:E1.tt~,rj1~ru,n,;~~;~£~lt~,:,.W~J:'YJt~~;,j~nAf1,1Q'.10,p_(?'With,;t~~ffQ°fil1!ftjlgy'§:@Y;IJ(l~~27
               -~at~~,Pl_§!r~!'$,Ql:!lt gn tl1J;1m:t:lv.t-yq~ ~ll!Ji: ~Dl;lll1 lQ 1Dgy~l_a$_'Qq~,rJty !J.i~I1ct Gou~ whk~n: is-n,ot the ~i~~fl!,G~,--~o:;-
               !1,f yqy1 c!~ w~11!lri~. t~~!!\~1-~Q}P. ,!;-!§ Q1§tpg 9.?!cl~ yqg~;~~~c;l tq §enq"tbem,t9;t~g ~ijht ftlace. ,If ¥Cll.l. a@wan_t1.ni;r t9 fil7

              ~t::;;;;;:i~~;~~;:;l:;:~;;~1i:11~11,~;r~t~f~ti~4i;;;?i                                                              'ty~i{qf;, ::~~~;:;::~
              Jh~t_~ .~QYI~ Ol?.~Q t,a, ~eQQ'.!l'.l ~11t-u,oµr P-~t.i!:19,l'!,'-i;'ltY..9J:!',a"~~J"'~ntir:ig,'ttl1s:~fl-ge_q,t9 .~,n ext~ _l!JW~~~~you..g~ayiti~Jli~
              \~jff~:>:~~~!~~~i~-i\frifRc'81~Y.~'!B~~tt?:·'r]ri!:t-~:~~-~~,9ID~-eJ,Rl.lLY.~~ggg9,@~~t~~:S='                                         ~-=-~--

Sincerely,
Clerk of the District Court, Douglas County

(C)~
(S)_
ENCLOSURES / Returned       US District Court paperwork for complaint for employment discrimination
                                                                                                                                                     B-12-19 (Reply Fermi
    8:21-cv-00161-RGK-PRSE Doc # 1 Filed: 04/19/21 Page 14 of 14 - Page ID # 14




  _Rec~~veo
       APR 19 2021                     \JfY'O n       0Y\J\.Sk<AJ
                                       \ \\ s. IKth,       f\t:iZC\ ~ 11sJ-
          CLE:RK
   JJ.S. DISTRICT COURT~

                                            h~> "-J~         GB )O~
     USPS TRACKING®#



1111 1111            I      I
    9500 1105 9401 1104 4531 71
                                  11
